960 So.2d 65 (2007)
Mabel PINO, Curatrix of Sharon E. Pino and Tutrix of Amber Babin
v.
Timothy F. TOWNSEND.
No. 2007-CC-1581.
Supreme Court of Louisiana.
July 30, 2007.
In re Pino, Mabel Curatrix Sharon E. Pino;Plaintiff; Applying for Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. D, No. 555,873; to the Court of Appeal, First Circuit, No. 2007 CW 1371.
Granted. Considering the affidavit of Sharon's health care provider, we find the trial court abused its discretion in requiring Sharon to testify at the hearing. The matter is remanded to the trial court to determine if there are alternatives to requiring Sharon to testify at the hearing which will not adversely affect her treatment.
KIMBALL, J., concurs.
While I agree the trial court abused its discretion by requiring Sharon to testify, I disagree any alternative is necessary or appropriate, considering Sharon's status as an interdict and the health care provider's affidavit stating Sharon will not be able to provide meaningful testimony.